In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Dye, J.), entered April 11, 2005, which, upon a jury verdict, is in favor of the defendant and against her, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
“[A] 11 litigants, regardless of the merits of their case, are entitled to a fair trial” (Habenicht v R. K. O. Theatres, 23 AD2d 378, 379 [1965]; see Salzano v City of New York, 22 AD2d 656 [1964]). “Inevitably a trial court sets the pattern for the jury” *522(Livant v Adams, 17 AD2d 784 [1962]). A trial judge should “ ‘at all times maintain an impartial attitude and exercise a high degree of patience and forbearance’ ” (Salzano v City of New York, supra at 657, quoting Buckley v 2570 Broadway Corp., 12 AD2d 473 [1960]). A jury should be given an opportunity to consider the issues in “a fair, calm and unprejudiced manner” (Salzano v City of New York, supra at 656; see Perkins v New York Racing Assn., 51 AD2d 585 [1976]). Here, while we agree that some of the trial judge’s remarks were improper, reversal of the judgment is not warranted as the remarks did not divert the jurors’ attention from the issues to be determined with respect to liability or deprive the plaintiff of a fair trial (cf. Pickering v Lehrer, McGovern, Bovis, Inc., 25 AD3d 677 [2006]; Vazquez v Costco Cos., Inc., 17 AD3d 350 [2005]; Matter of Travelers Indem. Co. v Mohammed, 14 AD3d 710 [2005]; Ougourlian v New York City Health & Hosps. Corp., 5 AD3d 644 [2004]).
The plaintiff’s remaining contentions are without merit. Santucci, J.E, Krausman, Mastro and Spolzino, JJ., concur.